                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

JEFFREY L. STEWART,
                                       Case No. 3:21-cv-00782-HZ
                  Petitioner,
                                       ORDER TO DISMISS
      v.

STATE OF OREGON,

                  Respondent.

HERNANDEZ, District Judge.

      Petitioner filed this habeas corpus pursuant to 28 U.S.C.

§ 2254 in which he challenges a 2020 Multnomah County conviction

for Mistreatment in the First Degree that resulted in a 31-month

sentence.   Because    it   is    evident   that    Petitioner   has   not

exhausted   his     state-court     remedies,      the   Court   summarily

dismisses the Petition for Writ of Habeas Corpus. See 28 U.S.C.

§ 2254(b); Rule 4, Rules Governing Section 2254 Proceedings, 28

U.S.C. foll. § 2254 (permitting summary dismissal of petition).

///

///



  1 - ORDER TO DISMISS
                                            DISCUSSION

       As an initial matter, Petitioner names the State of Oregon

as the Respondent to this action. The State is not the proper

Respondent because it is not Petitioner’s immediate custodian.

See    Rumsfeld          v.     Padilla,        542   U.S.     426,   434-35    (2004)         (a

prisoner’s warden is typically the proper respondent in a habeas

corpus case); Stanley v. California Supreme Court, 21 F.3d 359,

360    (9th     Cir.          1994).      The    Court   does     not,    however,          allow

Petitioner the opportunity to file an amended petition curing

this deficiency because his Petition suffers from another defect

that he cannot cure through amendment.

       A petitioner must exhaust his claims by fairly presenting

them    to    the    state's         highest      court,     either   through      a   direct

appeal or collateral proceedings, before a federal court will

consider      the    merits          of    habeas     corpus   claims     pursuant      to    28

U.S.C. § 2254.            Rose v. Lundy, 455 U.S. 509, 519-519 (1982). "As

a     general       rule,        a        petitioner     satisfies        the   exhaustion

requirement         by    fairly          presenting     the    federal    claim       to    the

appropriate state courts . . . in the manner required by the

state courts, thereby 'affording the state courts a meaningful

opportunity to consider allegations of legal error.'" Casey v.




2 - ORDER TO DISMISS
Moore, 386 F.3d 896, 915-916 (9th Cir. 2004) (quoting Vasquez v.

Hillery, 474 U.S. 254, 257, (1986)).

        In this case, Petitioner lists the dates of his conviction

in Multnomah County as October 26, 2020 and December 7, 2020,

respectively. He represents that he filed a direct appeal in

“Multnomah County Court State of Oregon” wherein he “requested

the transcripts of hearing.” Petition (#1), p. 3. He claims that

the    result       of   this   appeal   is   unknown.1    Given   the   timeframe

Petitioner      references       as   well    as   the   procedural   history   he

identifies, it is evident that he has not yet fairly presented

any claim to the Oregon Supreme Court. Accordingly, the Petition

for Writ of Habeas Corpus is summarily dismissed with leave to

refile once Petitioner exhausts his state-court remedies.

                                      CONCLUSION

        The Petition for Writ of Habeas Corpus (#1) is summarily

dismissed without prejudice to Petitioner’s right to refile it

once he exhausts his state-court remedies.

        IT IS SO ORDERED.


    June 18, 2021
        DATE                             Marco A. Hernandez
                                         United States District Judge


1 Petitioner claims to be represented by counsel for purposes of his direct
appeal, which is apparently ongoing.

3 - ORDER TO DISMISS
